Citation Nr: 1100886	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disability, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for a cardiac disability, 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1964 to June 
1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and November 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran was scheduled for a Board hearing at the RO in 
September 2010.  He failed to report for the scheduled hearing 
without explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn. 

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
bilateral knee disability and of entitlement to service 
connection for a skin disability are addressed in the REMAND 
following the order section of this decision.


FINDINGS OF FACT

1.  No cardiac disability has been present during the pendency of 
this claim.

2.  Any currently present disability of the left hand was not 
present in service and is not etiologically related to the 
Veteran's active service.




CONCLUSIONS OF LAW

1.  A cardiac disability was not incurred in or aggravated by 
active service and the incurrence or aggravation of a cardiac 
disability during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  A left hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
The record reflects that the Veteran was mailed letters January 
2003 and September 2004 advising him of what the evidence must 
show and of the respective duties of VA and the claimant in 
obtaining evidence.  In March 2006, the Veteran was mailed a 
letter providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development the claims were readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests certain diseases to a compensable degree 
any time after such service, the disease will be service 
connected even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Ischemic heart disease has recently been added to the list of 
diseases subject to presumptive service connection on the basis 
of herbicide exposure.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
     
Entitlement to Service Connection for a Cardiac Disability

STRs are negative for complaints of, treatment for, or a 
diagnosis of any sort of cardiac disability during the Veteran's 
active service.  At the time of his separation examination in May 
1967, the Veteran checked "no" on the separation examination 
questionnaire when asked if he experienced pain or pressure in 
his chest.  Additionally, the Veteran's heart was found to be 
clinically normal upon physical examination at the time of his 
May 1967 separation examination.

A review of the post-service treatment notes of record shows that 
the Veteran routinely seeks treatment at the VA Medical Center 
for a variety of medical problems.  The Veteran has reported to 
the VA Medical Center emergency department several times with 
complaints of chest pain.  In December 2000, the Veteran 
underwent a cardiac catheterization procedure to determine the 
etiology of his reported chest pain.  At that time, it was 
reported that the Veteran had experienced chest pain for 
approximately 2-3 weeks and that the pain was relieved with rest.  
Cardiac catheterization revealed that the Veteran had 
hypertension, normal coronary arteries, except for tortuosity 
consistent with hypertension, and left ventricular end-diastolic 
pressure elevated secondary to hypertension.  The Veteran was not 
diagnosed with ischemic heart disease or any other cardiac 
disability, aside from hypertension, at that time.  As there was 
no cardiac disability present, the Veteran was discharged from 
the cardiac clinic at that time.  In November 2001, the Veteran 
had a chest X-ray taken, which revealed normal heart size.  The 
Veteran has continued to be seen periodically at the VA Medical 
Center for chest pain; however, other than the previously noted 
hypertension, he has not been diagnosed with a cardiac 
disability.  Additionally, it is well documented in the VA 
Medical Center treatment notes that the Veteran is often found to 
be noncompliant with his hypertension medication. 

The Board notes that the Veteran was denied entitlement to 
service connection for hypertension in November 2004.  The 
Veteran did not appeal that decision. 

In February 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that he continued to experience 
periodic chest pain that was not exercise induced and was 
relieved by nitroglycerine tablets.  The Veteran was afforded a 
stress test at that time, which failed to reveal any ischemic 
heart disease.  The examiner reported that according to history 
and evaluation of the Veteran's chart, the Veteran did not seem 
to have any heart disease, including coronary artery disease.  

While the Board acknowledges that the Veteran is competent to 
state that he experiences symptoms such as chest pain, see Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991); the Board is not required to accept the Veteran's 
contentions because the Veteran, as a layperson, is not competent 
to render an opinion concerning medical causation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494. 

The Court has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this regard, as noted above, there is no competent evidence of 
record showing that the Veteran has had a cardiac disability 
during the period of this claim.

Additionally, as noted above, presumptive service connection is 
granted when a Veteran served in the Republic of Vietnam and 
develops ischemic heart disease to a compensable degree any time 
after separation from active service.  38 C.F.R. § 3.309(e).  In 
this case, there is no competent evidence that the Veteran has 
actually been diagnosed with ischemic heart disease.  Therefore, 
38 C.F.R. § 3.309(e) does not apply in this case.

Accordingly, the preponderance of the evidence is against the 
claim, and entitlement to service connection for a cardiac 
disability is not warranted.

Entitlement to Service Connection for a Left Hand Disability

A review of the Veteran's STRs shows that in August 1966, the 
Veteran was seen for complaints of right index finger pain.  At 
that time, the Veteran reported that he had slammed his right 
hand in a car door, thus injuring his right finger.  The Veteran 
did not report that he had similarly injured his left hand at the 
same time.  Further review of the Veteran's STRs is negative for 
any complaints of, treatment for, or diagnosis of a left hand 
disability while the Veteran was in active service.  
Additionally, at the time of his separation examination in May 
1967, the Veteran failed to report any left hand disability or 
injury and upon physical examination, the Veteran's upper 
extremities were both found to be clinically normal.  

At his October 2005 RO hearing, the Veteran reported that at the 
same time his right hand was reportedly slammed in a car door, 
his left hand was also slammed in a car door.  He reported that 
it was splinted and bandaged at that time.  

In February 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran again reported bilateral hand trauma in 
service.  X-rays taken of the Veteran's left hand at the time of 
examination were within normal limits.  The examiner diagnosed 
bilateral hand weakness and opined that it was unlikely that the 
Veteran's current bilateral hand weakness was related to trauma, 
if any, in active service.  In this regard, the examiner noted 
that there were no significant residuals identified upon 
examination to support any connection to any prior hand trauma.  

A review of the post-service medical records revealed that while 
the Veteran is seen for a number of disabilities at the VA 
Medical Center, he has not received treatment for a left hand 
disability. 

While the Board acknowledges that the Veteran is competent to 
state that he injured his left hand in service, see Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
the Board is not required to accept the Veteran's contention that 
current weakness of the left hand is related to service trauma 
because the Veteran, as a layperson, is not competent to render 
an opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.     
   
Here, the medical evidence affirmatively shows that no evidence 
of a left hand injury was found on the examination for discharge 
from the Veteran's active service.  Moreover, the Veteran has not 
received treatment for a left hand disability since his 
separation from active service.  Additionally, the February 2006 
VA examiner diagnosed bilateral hand weakness and opined that it 
was unlikely that the Veteran's current bilateral hand weakness 
was related to trauma, if any, in active service.  To the extent 
that the Veteran is contending that he has had continuous left 
hand symptoms since the service injury, the Board must find the 
Veteran to be not credible in view of the normal findings on the 
separation examination, the absence of any post-service medical 
evidence of residuals of the injury, and the negative VA medical 
opinion.

Therefore, the preponderance of the evidence is against the claim 
and entitlement to service connection for a left hand disability 
is not warranted.


ORDER

Entitlement to service connection for a cardiac disability is 
denied.

Entitlement to service connection for a left hand disability is 
denied.





REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.

With regard to the Veteran's claim to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability, the Board notes that the Veteran originally filed his 
claim for this benefit in December 2001.  In a February 2004 
rating decision, the Veteran was denied entitlement to service 
connection for bilateral knee arthritis.  The Veteran was 
notified of this decision and his appellate rights in a March 
2004 letter.  The denial was confirmed in a November 2004 rating 
decision.  The Veteran filed a notice of disagreement that was 
received by VA in April 2005.  This is more than one year after 
the original denial of the claim.   

The Court held that because the terms "new" and "material" in a 
new and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by the VCAA, it is necessary, in most cases, for 
VA to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The Board finds that the February 2004 rating decision is a final 
denial as the Veteran did not file a timely notice of 
disagreement with that action.  Therefore, the notice of 
disagreement received in April 2005 should have been considered 
as a claim to reopen, in response to which, the Veteran should 
have been provided notice with respect to the requirements to 
reopen a previously disallowed claim.  However, the Board notes 
that the Veteran has not received notice that satisfies the 
requirements set forth in Kent.

With regard to the Veteran's claim of entitlement to service 
connection for a skin disability, the Board notes that the 
Veteran has claimed that his skin disability is related to his 
exposure to herbicides in service.  

A review of the Veteran's STRs shows that he was treated while in 
active service for a rash in his groin area.  There is no 
indication in the report of the Veteran's May 1967 separation 
examination that he had a rash at the time.  Additionally, the 
Veteran's skin was found to be clinically normal upon physical 
examination.

A review of the post-service medical evidence shows that the 
Veteran has periodically received treatment at the VA Medical 
Center for acne and a recurrent hemangioma on his left cheek.  
The Veteran has also had a cyst removed from the left side of his 
chest.  It is unknown whether the Veteran has experienced acne 
since his separation from active service.  

In February 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran was noted to have an approximately 1 1/2 
centimeter (cm) soft nodule on his left cheek.  The Veteran was 
not noted to have any other skin problems at the time of 
examination.  It was the examiner's opinion that the Veteran's 
left cheek recurrent hemangioma was not related to the groin rash 
the Veteran had in active service.  However, the examiner did not 
provide an opinion as to whether the Veteran's recurrent left 
cheek hemangioma was related to his exposure to herbicides in 
active service.  Additionally, the Board notes that the VA 
examination report is very brief and it does not appear from the 
information provided that the VA examiner took an adequate 
history from the Veteran when providing the examination.  
Therefore, the Board finds the February 2006 VA examination 
report to be inadequate for adjudication purposes.

The Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present skin disorder, to 
include whether it is related to the Veteran's exposure to 
herbicides in active service.

Additionally, current treatment records should be obtained before 
a decision is rendered with regard to these issues.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to specifically 
include notice that is in compliance with 
Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA or private treatment records 
that are not already of record.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

3.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present skin disorder.  The claims files 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with regard to each 
currently present skin disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service, to include his exposure to 
herbicides while serving in the Republic 
of Vietnam.

The supporting rationale for all opinions 
expressed must be provided.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


